                                          Case 3:20-cv-03139-JCS Document 16 Filed 09/02/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         PETER STROJNIK,
                                   6                                                        Case No. 20-cv-03139-JCS
                                                        Plaintiff.
                                   7
                                                  v.                                        ORDER TO SHOW CAUSE
                                   8
                                         BUTTERFLY EFFECT HOTELS, LLC,
                                   9
                                                        Defendant.
                                  10

                                  11

                                  12          Pursuant to Civil L.R. 16-2, a case management conference was scheduled on August 28,
Northern District of California
 United States District Court




                                  13   2020, before this Court in the above-entitled case. Plaintiff was not present. Defendant was not

                                  14   present.

                                  15          IT IS HEREBY ORDERED that Plaintiff shall appear on September 25, 2020, at 2:00 p.m.,

                                  16   before Chief Magistrate Judge Joseph C. Spero, by Zoom (Zoom Webinar 161 926 0804. Password:

                                  17   050855), San Francisco, California, and then and there to show cause why this action should not be

                                  18   dismissed for Plaintiff’s failure to appear at the case management conference on August 28, 2020,

                                  19   for failure to prosecute, and for failure to comply with the Clerks Notice of July 10, 2020 [ECF 11].

                                  20   A case management conference is also scheduled for September 25, 2020, at 2:00 p.m. This Order
                                       to Show Cause will be Expunged if the dismissal is filed before the Show Cause Hearing.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: September 2, 2020
                                  23
                                                                                       ______________________________
                                  24
                                                                                       JOSEPH C. SPERO
                                  25                                                   United States Chief Magistrate Judge

                                  26

                                  27

                                  28
